Order entered February 13, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-20-00168-CV

                              IN RE PHYLLIS LEE, Relator

                Original Proceeding from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-19-06171

                                        ORDER
                       Before Justices Bridges, Osborne, and Pedersen

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and “motion for TEX. R. CIV. P. 694.”




                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE